Name: 95/275/EC: European Parliament and Council Decision No 1729/95/EC of 19 June 1995 on the extensions of the ' Europe against AIDS' programme
 Type: Decision
 Subject Matter: management;  health;  teaching;  information and information processing;  humanities
 Date Published: 1995-07-18

 Avis juridique important|31995D172995/275/EC: European Parliament and Council Decision No 1729/95/EC of 19 June 1995 on the extensions of the ' Europe against AIDS' programme Official Journal L 168 , 18/07/1995 P. 0001 - 0006EUROPEAN PARLIAMENT AND COUNCIL DECISION No. 1729/95/ECof 19 June 1995on the extension of the 'Europe against AIDS' programme THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 129 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 189b of the Treaty (2), Having regard to the opinion of the Committee of the Regions (3), Whereas the plan of action adopted by Decision 91/317/EEC of the Council and the Ministers of Health of the Member States, meeting within the Council (4), in the framework of the 'Europe against AIDS' programme expires at the end of 1993; Whereas the conclusions of the Council and the Ministers of Health, meeting within the Council, of 27 May 1993 stressed that it is essential to continue the activities of the 'Europe against AIDS' programme while complying with the principle of subsidiarity; Whereas, to that end and in order to avoid any interruption in Community action against AIDS, the present programme should be extended, exceptionally in 1994 and 1995, until a new multiannual programme is adopted; Whereas, in extending the programme, account should be taken of the content of the communication from the Commission to the Council and the European Parliament on the implementation of the plan of action in 1991 to 1992 in the framework of the 'Europe against AIDS' programme, of its evaluation as provided for by Decision 91/317/EEC, and of new factors which have emerged in the fight against AIDS; Whereas measures to combat AIDS at Community level must give priority to encouraging cooperation between the Member States and supporting their activities where necessary; Whereas, in its resolution of 13 Decemnber 1993 (5), the Council set out guidelines for the continuation of the programme, HAVE DECIDED AS FOLLOWS: Article 11. The 'Europe against AIDS' programme shall be extended for two years until 31 December 1995. 2. The Commission shall implement the 1994 to 1995 plan of action set out in Annex I in close cooperation with the competent authorities of the Member States in accordance with the provisions of Article 1 of Decision 91/317/EEC, taking fully into account the guidelines contained in Annex II. Article 2The appropriations allocated for the activities provided for under the programme referred to in Article 1 shall be adopted under the budgetary procedure. Article 31. The Commission, in collaboration with the Advisory Committee referred to in Article 1 (1) of Decision 91/317/EEC, shall continuously assess the action undertaken and the priorities set. 2. The Council shall carry out an evaluation of the effectiveness of the action undertaken. To that end, the Commission shall submit a report to the Council after the termination of the action plan. The report shall also be forwarded to the European Parliament. Done at Brussels, 19 June 1995. For the European ParliamentThe PresidentK. HAENSCHFor the CouncilThe PresidentA. MADELIN(1) OJ No C 133, 16. 5. 1994, p. 16. (2) Opinion of the European Parliament of 17 December 1993 (OJ No C 20, 24. 1. 1994, p. 501). Council common position of 2 June 1994 (OJ no C 213, 3. 8. 1994, p. 22) and European Parliament Decision of 16 November 1994 (OJ No C 341, 5. 12. 1994, p. 76) and Council Decision of 22 December 1994. (3) OJ No C 217, 6. 8. 1994, p. 21. (4) OJ No L 175, 4. 7. 1991, p. 26. (5) OJ No C 15, 18. 1. 1994, p. 4. ANNEX I 1994 to 1995 PLAN OF ACTION AREA OF ACTIVITY 1 Assessment of the knowledge, attitudes and behaviour of the general public and certain target groups (populations with high-risk lifestyles or in high-risk environments, marginalized communities), information and awareness-raising campaigns for the public and these groups. Promotion and assessment of the results of surveys on knowledge, attitudes and behaviour carried out in the Member States and at Community level. Assessment of the need for, and desirability of, undertaking studies to augment existing information in particular areas at Community level. Studies of the information campaigns for the general public and target sections of the population, such as homosexuals and bisexuals, minorities and migrants; dissemination of the results; encouragement of exchanges allowing experience in the Member States to be compared. Promotion of developments in methodology for measuring changes in knowledge, attitudes and behaviour and for assessing the impact on the latter of prevention measures undertaken in Member States. Development of ways to increase coordination and links between campaigns in the Member States, and of possible Community measures which could complement or contribute to such campaigns, including the use of the media and production of specific materials, such as those designed to make information easily accessible to opinion-formers and community leaders. Promotion of measures to increase public understanding and awareness of the problems caused by the epidemic for society as a whole and for the individuals and families directly affected. Encouragement of the development of telephone and computerized response mechanisms in the Community, and of centres providing information to the public or specific groups; promotion of the exchange of experience between them. Dissemination of the data on knowledge, attitudes and behaviour and on preventive measures. AREA OF ACTIVITY 2 Measures for children and young people Examination and exchange of information about HIV/AIDS education in schools and other educational and training establishments for young people in the Member States and about how such education fits into the provision of sex education and general health education in such establishments. Exchange of information on HIV/AIDS education programmes designed for children and young people outside the formal educational setting; interaction with general health education programmes within and outside the education system. Promotion of pilot educational projects on HIV/AIDS which fit into general health education and promotion for children and young people inside and outside the formal education setting, including tailored programmes for minority groups. AREA OF ACTIVITY 3 Prevention of HIV transmission among particular groups and in particular settings Travel and tourism Studies and exchanges of information and experience on problems related to tourism, people travelling within the Community and to and from third countries, and to border areas with third country States; promotion of pilot projects and networks aimed at taking preventive action in tourist resorts, frontier areas and other relevant locations. Prisons Examination and exchange of information on the current regimes in the Community for people with HIV and AIDS in prisons and detention centres, including procedures on admittance, during incarceration and after release, educaton of prisoners, training of staff and the possibility of specific prevention and harm-reduction measures. Promotion of pilot projects in cooperation with the Member States which take account of regulations and local circumstances aimed at developing new methods of providing care and support for those with HIV and AIDS, reducing the risks of transmission of HIV and improving the training provided to the staff working in prisons. Injecting drug users Evaluation of the knowledge, attitudes and behaviour of injecting drug users with regard to HIV/AIDS and consideration of HIV prevention strategies; exchange of information and sharing of experience on methods concerning the supply of safe injecting equipment; assessment of the possible role of methadone programmes in the prevention of HIV transmission; examination of the interaction of the measures taken in Member States to combat drug abuse with those on HIV/AIDS, and the consequences for the epidemic. Women exposed to specific risks of infection by HIV Overview and exchange of information on the situation of women at particular risk of HIV in the Member States, including prostitutes and women drug users, and of the preventive activities being undertaken for such women; promotion of pilot projects on prevention and support aimed at particular groups and settings. Vertical transmission of HIV from mothers to children Examination and exchange of information on the transmission of HIV from mothers to children in Member States and on the situation of children and young people with HIV and their families, including access to educational institutions and social and psychological care and support; promotion of pilot projects. Other groups with high-risk lifestyles Exchange of information among Member States on prevention measures for groups such as young homosexual men and bisexuals; promotion of pilot projects. Safety of blood and blood products Continuation of efforts to promote Community self-sufficiency from voluntary non-remunerated blood donations. Exchange of information among Member States on progress made towards this and in people's knowledge, attitudes and behaviour with regard to transfusions. AREA OF ACTIVITY 4 Social and psychological support Elaboration and dissemination of manuals, information bulletins and directories providing the latest information on prevention of transmission of HIV, care and therapy and on organizations providing information and support; encouragement of networks of organizations, particularly in the non-governmental sector. Exchange of experience about models of assistance and support for people with HIV and AIDS; promotion of studies on the psycho-social aspects of HIV/AIDS. AREA OF ACTIVITY 5 Gathering data on HIV/AIDS Appropriate support for epidemilogical monitoring systems in the Member States to improve the quality and accessibility of data at Community level; work of the European Centre for the Epidemiological Monitoring of AIDS (WHO-EC Collaborative Centre in Paris) in order to ensure the further development of its work in providing accurate surveillance data at the Community level and carrying out analyses of those data. Encouragement of efforts to increase and improve epidemiological training in HIV/AIDS and related fields in the Community and to build upon links between the responsible institutions in the Member States. Examination of the specific circumstances and exchange of information concerning infected persons who remain asymptomatic for long periods; examination of issues concerning the role of other diseases implicated in AIDS. Exchange of information on significant developments in each Member State and at Community level in the development of the epidemic and related problems, including economic issues, such as the costs for statutory services and on the measures being taken in response. AREA OF ACTIVITY 6 Combating discrimination against people with HIV and AIDS and those close to them Analysis at Community level, in cooperation with Member States, of actual and potential discriminatory situations in the Member States, notably in the fields of employment, insurance, housing, education and the health-care system. Study of the situation concerning the implementation in Member States of the provisions on the fight against discrimination contained in the resolution of the Council and the Ministers for Health of the Member States meeting within the Council of 22 December 1989 (1); examination and exchange of information, in cooperation with the Member States, on the measures taken in the Member States to avoid or alleviate discrimination, notably in the abovementioned areas. AREA OF ACTIVITY 7 Coordination with other programmes related to HIV/AIDS Promotion of closer links with other Community programmes related to HIV/AIDS, including research and international assistance, and enhancement of Community added value. (1) OJ No C 10, 16. 1. 1990, p. 3. ANNEX II GUIDELINES FOR THE CONTINUATION OF THE 1991 TO 1993 PLAN OF ACTION IN THE CONTEXT OF THE 'EUROPE AGAINST AIDS' PROGRAMME These guidelines are based on the Council's mid-term assessment on the basis of the Commission's report on the implementation of the action plan in 1991 to 1992. I. STRUCTURE OF THE PROGRAMME (a) Objectiveensure Community support for the activities carried out by the Member States under the programme. (b) Improvements- strengthen and make optimum use of the human and financial resources allocated to the programme, - ensure that the Advisory Committee fully carries out its role, - strengthen coordination with national structures and programmes, within the Commission, especially as regards research, both between the Commission and international organizations. II. EVALUATION OF THE PROGRAMME (a) Objectiveimprove the transparency of the decision-making mechanism and strengthen the continuous evaluation of the programme to assess the effectiveness of the action undertaken. (b) Improvements- establish more precise selection criteria, - direct selected projects towards targeted and coherent objectives, of a social and less exclusively medical nature, - provide for continuous evaluation of all projects, - tailor the programme to the development of the disease, - inform the Member States of the whole content of the said projects.